RECEIVED

APR 3 0 2019 UNITED sTATEs DISTRICT CoURT
mm n. Moone. CLERK WESTERN DISTRICT or LoUIslANA
WESLEW<A%'BLTA?{€&SHHE"" ALEXANDRIA DiVISIoN
KENNETH BELL, sR., crviL ACTIoN No. 1:18-cv-1383-P
Petitioner
VERSUS JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MoNTEs
Respondent
J_I_JL(M`

For the reasons contained in the Report and Recolnmendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,

and concurring With the Magistrate Judge’s findings under the applicable laW;

IT IS ORDERED that Bell’s §2254 Petitions (Doc. 1) is DENIED AND

DISMISSED With prejudice as it is untimely.

SIGNED at AleXandria, Louisiana, this quay of April 2019.

  

JUDGE DEE D. DRELL \
UNITED sTATEs DISTRICT coURT

